Russell, Chief Justice,
dissenting. Both the questions propounded. by the Court of Appeals should be answered in the affirmative. The instructions given by this court must be strictly confined to the question propounded (Georgian Co. v. Jones, 154 Ga. 762, 115 S. E. 490), but this does not preclude a consideration of the meaning of the words employed by the Court of Appeals. It appears from the questions that “ after the jury has [had] taken the case under advisement and before the jury [rendered] a verdict,” the judge directed “in open court” etc. From this portion of the question it is plain that the jury did not hear the direction, because they were doubtless in the jury-room, under the statements made by the Court of Appeals, and in the absence of the statement that they were called into the room to hear the directions of the court, it must be presumed that at the time the judge gave the directions which are referred to in both questions the jury were without the hearing of the court. Furthermore, the direction of the court “that when a verdict is made it shall be sealed and Returned’ to the sheriff” is not stated to have been agreed to by counsel for both sides; but the words used by the Court of Appeals are “with the consent of counsel for both sides.” The statute applicable to the.subject (Code of 1933, § 110-107) is as follows: “Verdicts shall be received only in open court, in the absence of agreement of the parties.” We are sure that the Court of Appeals is well aware of the fact that the word “consent” is not a perfect synonym of the word “agree.” The word “agree” implies discussion or opportunity to discuss a proposition. “ Consent” merely implies that no opposition was interposed to a proposition. The proposition need not have originated with either of the parties to the case. It next appears from the question that the “verdict afterward rendered by the jury and ‘returned’ to the sheriff in the absence of the trial judge from the county,” was “never received in open court or other than as here indicated.” From this fact as determined by the Court of Appeals it must necessarily be inferred that the court did not return to Walton County to receive the verdict returned to the sheriff, who was without any power to communicate with the jury, to instruct them should they need any further instruction upon the law, or even to poll them. *695To answer the question in the langauge of the second request for instructions, “there was no valid or legally existing court, and all the proceedings during his absence were nullities.” No ruling of this court can be found that a court is legally constituted after the judge absents himself from the county while the jury is. deliberating on their verdict and never returns to the county to receive the verdict, even though the judge may have departed from the county without counsel for either party having interposed objection. Section 110-107 was never intended to place the judge in the position of obtaining, even by intimation, the consent of counsel to his absence from the court when he should be present.
And even if the consent be granted, it can not confer jurisdiction which is not conferred by law. No maxim of the law is more familiar than comm non judice, which may be translated liberally as no court without a judge. Counsel can not by consent or failure to object authorize the judge to absent himself from the county in which he is holding court, any more than counsel could by consent have the trial in a county different from- that which alone had jurisdiction of the parties and subject-matter of a suit. Counsel can not by consent, or even by agreement, dispense with the judge and procure twelve men to sit as jurors and try a ease and render a verdict. Under a proper construction of the question, there was no agreement in this ease that the verdict was not to be received in open court. It was to be “returned” to the sheriff. From this part of the question it can only be inferred that it was not to be published until the judge returned to his court-room and was himself present at the publication of the verdict. Many times papers containing a verdict have been temporarily placed in the hands of the clerk on agreement of counsel to be held until the judge returned to the court-room, to be then received and read to the court. But there is one great difference at least between the offices of sheriff and clerk. The sheriff is the executive subordinate to the court, while the clerk is the ministerial officer who keeps the records. The writer is bound by his oath, in rendering decision on the questions now before us, to adhere to the views herein expressed, that a court can not, under the constitution and laws of Georgia, be legally constituted unless the judge, who is the genius of the court, is at all times, and until the conclusion of the trial, physically accessible to the jury. Martin v. State, 10 *696Ga. App. 455 (supra). In that case I expressed the unanimous opinion of the Court of Appeals. In Hughes v. State, 159 Ga. 818 (127 S. E. 109), I reiterated the views expressed in the Martin case. In the. Hughes case the judge was accessible by telephone, and counsel agreed that the verdict be received.
The effect of the absence of the judge from the court-room during the pendency of a trial has been considered in several cases by this court, but in none of them did the judge go beyond the limits of the county in which the trial was being conducted. In Horne v. Rogers, 110 Ga. 362 (supra), Mr. Justice Cobb, delivering the opinion of the court, stated that in Hayes v. State, 58 Ga. 35, O’Shields v. State, 81 Ga. 301, and Pritchett v. State, 92 Ga. 65 (supra), are to be found the only rulings on the effect of the judge’s absence from the court-room during the trial. He reviewed them and deduced the rule applicable to such cases to be: The mere absence of the judge during the progress of the trial, when no objection is made, will not necessarily require the granting of a new trial, when the absence is only for a few moments and for a necessary purpose; and in order for such absence to become reversible error, it must appear not only that objection was made to the judge’s failure to suspend the trial, but that the absence of the judge resulted in some harm to the losing party. But the fifth headnote in the Home case is in these words: “The absence of the judge from the court-room for a brief space of time while the trial is in progress will not, in a case where the evidence demanded the verdict as rendered, be, in the light of the former rulings of this court, a sufficient reason to reverse the judgment, when such absence was known to counsel, and there was no request to suspend the trial, no objection to the absence, and no motion for a mistrial upon the judge’s return. The rulings in O’Shields v. State, . . and Pritchett v. State [supra], criticised and disapproved; but, in the absence of an application to review the same, they are followed in the present case.” Special notice is called to the concluding statement, that no application to review the O’Shields and Pritchett cases had been made, and there is more than a mere implication that had a motion to review these cases been made they would have been overruled. In the case at bar counsel has made application for the review and overruling of these cases; and it is my opinion that this application should be *697granted. Not only is this true, but the decision in the Horne case, so far as the question now before us is concerned, is distinguished from the latter in that the court expressly stated that the evidence demanded the verdict as rendered, which does not appear in the present instance from the facts stated by the Court of Appeals in its questions. I have always adopted as my view on this subject that portion of the opinion in the Horne case, that we should “hold that the presence of the judge at all stages of the trial is absolutely necessary to its validity, and that the absence of the judge from the trial without suspending the same, for any length of time no matter how short, or for any purpose no matter how urgent, would vitiate the whole proceeding, whether objection was made by the parties interested or not, and whether injury resulted to any one or not. The judge is such a necessary part of the court that his absence destroys the existence of the tribunal, and public policy demands that the tribunal authorized to pass upon the life, liberty, and property of the citizens should be constituted during the entire trial in the manner prescribed by law. The great weight of authority is in harmony with this view. The very definition of trial carries with it the idea of the superintendence of a judge.” There is nothing in the O’Shields and Pritchett cases akin to the essential facts appearing in the questions of the Court of Appeals, which would require that the ruling in the O’Shields and Pritchett cases should be so extended as to include the circumstances of the question.
2. Furthermore, it appears from the second question that the judge did not return to the county, after the verdict, to enter judgment upon it; and it must be inferred that the judgment was entered “in another county” than Walton, where the action was pending. In my opinion, for the reasons stated, the verdict is void; but if the verdict were good, the judgment entered on the verdict is void, as held in the opinion of six Justices of this court, which so far as I am aware has never been criticised nor overruled. In Commissioners of Thomas County v. Hopkins, 119 Ga. 909 (47 S. E. 319), it was held that “A judge of the superior court has no jurisdiction at chambers and in vacation to render a final judgment upon a verdict previously rendered at a regular term of the court.” In delivering the opinion Mr. Chief Justice Simmons said: “The rendition of a judgment is a judicial act, and must *698be performed in term; and a judgment rendered in vacation, in the absence of authority to do- so, is absolutely void. 1 Black on Judg. (2d ed) § 179. The verdict of-the jury in the present case was returned during a regular term of the court [received ‘by consent/ as contended by the majority of the court], and there is no law in this State authorizing the rendition of a judgment in such a case in vacation. The judgment rendered was therefore a nullity, and must be disregarded.”